In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-09-00001-CR
         ______________________________


         JOHN WESLEY WALSH, Appellant

                           V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 115th Judicial District Court
                Upshur County, Texas
                Trial Court No. 14,971




      Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Carter
                                    MEMORANDUM OPINION

        John Wesley Walsh appeals from his verdict of burglary of a habitation. See TEX . PENAL

CODE ANN . § 30.02 (Vernon 2003). The sentence was imposed October 15, 2008. Walsh filed a

motion for new trial November 17, 2008, by hand delivering it to the District Clerk of Upshur

County. He filed his notice of appeal December 30, 2008.

        Walsh had thirty days after the day sentence was imposed to file a notice of appeal, or to

timely file a motion for new trial and thereby extend his time to file a notice of appeal. See TEX . R.

APP . P. 21.4, 26.2(a)(1). The thirty days expired Friday, November 14, 2008. Walsh filed his

motion for new trial November 17, 2008, by hand delivery. It was not timely. His notice of appeal

was thus due on or before November 14, 2008, but was not filed until December 30, 2008.

        A late notice of appeal invokes the appellate court's jurisdiction only if (1) it is filed within

fifteen days of the last day allowed for filing, (2) a motion for extension of time is filed in the court

of appeals within fifteen days of the last day allowed for filing the notice of appeal, and (3) the court

of appeals grants the motion for extension of time. Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App.

1996). Further, when a notice of appeal is filed within the fifteen-day period but no timely motion

for extension of time is filed, the appellate court lacks jurisdiction. Id. (citing Rodarte v. State, 860
S.W.2d 108 (Tex. Crim. App. 1993)).

        The Texas Court of Criminal Appeals interprets Rule 26.3 of the Texas Rules of Appellate

Procedure strictly to require an appellant in a criminal case to file his or her notice of appeal and a



                                                   2
motion for extension of time within the fifteen-day period for filing a late notice of appeal. Id. at

522–26; see TEX . R. APP . P. 26.3. The Texas Court of Criminal Appeals has expressly held that,

without a timely-filed notice of appeal or motion for extension of time, we cannot exercise

jurisdiction over an appeal. See Olivo at 522; see also Slaton v. State, 981 S.W.2d 208, 209 n.3

(Tex. Crim. App. 1998). This appeal is untimely brought, and we are without jurisdiction to hear

this case.

        We dismiss this appeal for want of jurisdiction.



                                              Jack Carter
                                              Justice

Date Submitted:        February 18, 2009
Date Decided:          February 19, 2009

Do Not Publish




                                                 3